      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 1 of 10 Page ID #:1



 1

 2

 3

 4

 5                                                                           FILED
                                                                   CLERK, U.S. DISTRICT COURT


 6                                                                     04/27/20
 7                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                             DM
                                                                   BY: ___________________ DEPUTY
 8                          UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No. 2:20-cr-00190-RGK

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1349: Conspiracy to
                                             Commit Bank Fraud; 18 U.S.C.
13   EDGAR SARGSYAN,                         § 201(b)(1)(C): Giving and
                                             Offering of a Bribe to a Public
14             Defendant.                    Official; 18 U.S.C. § 1001(a)(2):
                                             Making False Statements]
15

16

17        The United States Attorney charges:
18                             INTRODUCTORY ALLEGATIONS
19        At times relevant to this Information:
20        1.    Chase Bank, Capital One, Bank of America, Wells Fargo Bank,
21   American Express, US Bank, Barclays, and Citibank were financial
22   institutions insured by the Federal Deposit Insurance Corporation.
23        2.    Chase Bank, Capital One, Bank of America, Wells Fargo Bank,
24   American Express, US Bank, Barclays, and Citibank administered credit
25   cards to their customers and would pay merchants for transactions
26   conducted by their customers.
27

28
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 2 of 10 Page ID #:2



 1        3.    Defendant EDGAR SARGSYAN was the Chief Financial Officer of

 2   the Pillar Law Group.     The Pillar Law Group was located in Beverly

 3   Hills, California.

 4        4.    Defendant SARGSYAN was the Chief Executive Officer, Chief

 5   Financial Officer, and President of Regdalin Group Inc.           The Regdalin

 6   Group was located in Beverly Hills, California.

 7        5.    A J1 visitor visa was a non-immigrant visa issued to non-

 8   United States citizens to participate in work and study-based

 9   exchange programs in the United States.        The J1 visa was issued for a

10   specified time period, after which the visa holder would be required

11   to depart the United States.

12        6.    These Introductory Allegations are incorporated into each

13   count of this Information.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 3 of 10 Page ID #:3



 1                                     COUNT ONE

 2                                [18 U.S.C. § 1349]

 3   A.   OBJECT OF THE CONSPIRACY

 4        7.    Beginning in or about August 2014, and continuing through

 5   at least November 2016, in Los Angeles County, within the Central

 6   District of California, defendant SARGSYAN, together with others

 7   known and unknown, conspired with each other, knowingly and with

 8   intent to defraud, to execute a scheme to defraud Chase Bank, Capital

 9   One, Bank of America, Wells Fargo Bank, American Express, US Bank,

10   Barclays, and Citibank, in violation of Title 18, United States Code,

11   Section 1344(1).

12   B.   MANNER AND MEANS OF THE CONSPIRACY

13        8.    The object of the conspiracy was to be carried out, and was

14   carried out, in substance, as follows:

15              a.   Defendant SARGSYAN’s co-conspirators would take over

16   the identities of persons who had been issued J1 visas after the visa

17   holder had departed the United States.

18              b.   Defendant SARGSYAN’s co-conspirators would apply for

19   and obtain credit cards in the visa holders’ names.          After receiving

20   the credit cards, defendant SARGSYAN and the co-conspirators charged

21   the fraudulently obtained credit cards at businesses in the Central

22   District of California controlled by defendant SARGSYAN, including

23   the Pillar Law Group and Regdalin Group.

24              c.   Federally-insured financial institutions defrauded as

25   a result of this conspiracy include Chase Bank, Capital One, Bank of

26   America, Wells Fargo Bank, American Express, US Bank, Barclays, and

27   Citibank, among others.

28

                                            3
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 4 of 10 Page ID #:4



 1   C.   OVERT ACTS

 2        9.    In furtherance of the conspiracy, and to accomplish its

 3   object, on or about the following dates, defendant SARGSYAN, together

 4   with others known and unknown to the United States Attorney,

 5   committed, and willfully caused others to commit, various overt acts

 6   within the Central District of California, and elsewhere, including,

 7   but not limited to, the following:

 8        Overt Act No. 1:     On July 13, 2015, defendant SARGSYAN caused

 9   $23,596 to be fraudulently charged at the Pillar Law Group to a

10   credit card ending in 4809 from Chase Bank in the name of B.Z.

11        Overt Act No. 2:     On July 30, 2015, defendant SARGSYAN caused

12   $23,400 to be fraudulently charged at the Pillar Law Group to a

13   credit card ending in 1540 from Chase Bank in the name of M.Z

14        Overt Act No. 3:     On August 18, 2015, defendant SARGSYAN caused

15   $19,650 to be fraudulently charged at the Regdalin Group to a credit

16   card ending in 0713 from Capital One Bank in the name of O.L.

17        Overt Act No. 4:     On September 2, 2015, defendant SARGSYAN

18   caused $9,800 to be fraudulently charged at the Regdalin Group to a

19   credit card ending in 3503 from Chase Bank in the name of I.T.

20        Overt Act No. 5:     On September 2, 2015, defendant SARGSYAN

21   caused $23,500 to be fraudulently charged at the Pillar Law Group to

22   a credit card ending in 3503 from Chase Bank in the name of I.T.

23        Overt Act No. 6:     On October 3, 2015, defendant SARGSYAN caused

24   $19,650 to be fraudulently charged at the Pillar Law Group to a

25   credit card ending in 5095 from Capital One Bank in the name of S.D.

26        Overt Act No. 7:     On October 31, 2015, defendant SARGSYAN caused

27   $20,400 to be fraudulently charged at the Regdalin Group to a credit

28   card ending in 4791 from Chase Bank in the name of K.K.

                                            4
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 5 of 10 Page ID #:5



 1        Overt Act No. 8:     On November 7, 2015, defendant SARGSYAN caused

 2   $18,530 to be fraudulently charged at the Pillar Law Group to a

 3   credit card ending in 8643 from Chase Bank in the name of V.M.

 4        Overt Act No. 9:     On November 9, 2015, defendant SARGSYAN caused

 5   $22,450 to be fraudulently charged at the Regdalin Group to a credit

 6   card ending in 8756 from Chase Bank in the name of A.V.

 7        Overt Act No. 10:     On December 2, 2015, defendant SARGSYAN

 8   caused $21,600 to be fraudulently charged at the Pillar Law Group to

 9   a credit card ending in 8742 from Chase Bank in the name of B.T.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 6 of 10 Page ID #:6



 1                                     COUNT TWO

 2                           [18 U.S.C. § 201(b)(1)(C)]

 3        Between in or around January 2015 and in or around March 2016,

 4   in Los Angeles County, within the Central District of California, and

 5   elsewhere, defendant SARGSYAN, directly and indirectly, corruptly

 6   gave, offered, and promised a thing of value, namely, United States

 7   currency and a Ducati motorcycle, to a public official, namely, a

 8   Federal Bureau of Investigation Special Agent (“FBI SA”), with the

 9   intent to induce such public official to do an act and omit to do an

10   act in violation of his official duty.        Specifically, defendant

11   SARGSYAN corruptly gave and offered the FBI SA approximately $95,500

12   in cash and paid $36,000 to a Ducati dealership for a motorcycle and

13   accessories on behalf of the FBI SA in exchange for the FBI SA

14   querying law enforcement databases, sharing the results with

15   defendant SARGSYAN, and proactively warning defendant SARGSYAN about

16   individuals who were targets of FBI investigations, in order to help

17   individuals evade prosecution.      Such conduct violated the FBI SA’s

18   duties and responsibilities as a federal law enforcement officer,

19   including the duty to faithfully investigate potential criminal

20   activity.

21

22

23

24

25

26

27

28

                                            6
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 7 of 10 Page ID #:7



 1                                    COUNT THREE

 2                           [18 U.S.C. § 201(b)(1)(C)]

 3        Between in or around September 2015 and in or around January

 4   2017, in Los Angeles County, within the Central District of

 5   California, and elsewhere, defendant SARGSYAN, directly and

 6   indirectly, corruptly gave, offered, and promised a thing of value,

 7   namely, United States currency, to a public official, namely, a

 8   Department of Homeland Security, Homeland Security Investigation,

 9   Special Agent (“HSI SA”), with the intent to induce such public

10   official to do an act and omit to do an act in violation of his

11   official duty.    Specifically, defendant SARGSYAN corruptly gave and

12   offered the HSI SA at least $77,000, in exchange for the HSI SA

13   querying law enforcement databases and sharing the results with

14   defendant SARGSYAN, and attempting to use the HSI SA’s position to

15   have defendant SARGSYAN’s family member admitted into the United

16   States by falsely claiming that defendant SARGSYAN’s family member

17   was a confidential source aiding the United States government.               Such

18   conduct violated the HSI SA’s duties and responsibilities as a

19   federal law enforcement officer, including the duty to only use his

20   HSI position and resources for legitimate law enforcement activity.

21

22

23

24

25

26

27

28

                                            7
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 8 of 10 Page ID #:8



 1                                     COUNT FOUR

 2                             [18 U.S.C. § 1001(a)(2)]

 3        On or about September 12, 2017, in Los Angeles County, within

 4   the Central District of California, defendant SARGSYAN knowingly and

 5   willfully made a materially false, fictitious, and fraudulent

 6   statement in a matter within the jurisdiction of the executive branch

 7   of the government of the United States, specifically, the United

 8   States Department of Justice, Office of Inspector General, by falsely

 9   stating that a $30,000 check to a Special Agent with the Federal

10   Bureau of Investigation (“FBI SA”) was a loan, when in fact, as

11   defendant SARGSYAN then knew, defendant SARGSYAN provided the $30,000

12   check to the FBI SA as a bribe to the FBI SA in exchange for the FBI

13   SA accessing law enforcement databases in order to help individuals

14   evade prosecution.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
      Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 9 of 10 Page ID #:9



 1                                     COUNT FIVE

 2                             [18 U.S.C. § 1001(a)(2)]

 3        On or about December 18, 2018, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SARGSYAN

 5   knowingly and willfully made a materially false, fictitious, and

 6   fraudulent statement in a matter within the jurisdiction of the

 7   executive branch of the government of the United States,

 8   specifically, the Federal Bureau of Investigation (“FBI”) and the

 9   Department of Homeland Security, by falsely stating that an FBI

10   Special Agent (“FBI SA”) did not access law enforcement databases on

11   behalf of defendant SARGSYAN and that defendant SARGSYAN’s purchase

12   of a Ducati motorcycle and accessories for the FBI SA was a gift,

13   when in fact, as defendant SARGSYAN then knew, defendant SARGSYAN

14   corruptly gave and offered the FBI SA approximately $95,500 in cash

15   and paid in additional $36,000 to a Ducati dealership for a

16   motorcycle and accessories on behalf of the FBI SA in exchange for

17   //

18   //

19   //

20

21

22

23

24

25

26

27

28

                                            9
     Case 2:20-cr-00190-RGK Document 1 Filed 04/27/20 Page 10 of 10 Page ID #:10



 1   the FBI SA querying law enforcement databases and sharing the results

 2   with defendant SARGSYAN, and proactively warning defendant SARGSYAN

 3   about individuals who were targets of FBI investigations.

 4

 5                                          NICOLA T. HANNA
                                            United States Attorney
 6

 7

 8                                          BRANDON D. FOX
                                            Assistant United States Attorney
 9                                          Chief, Criminal Division
10                                          MACK E. JENKINS
                                            Assistant United States Attorney
11                                          Chief, Public Corruption & Civil
                                            Rights Section
12
                                            JEFF MITCHELL
13                                          Assistant United States Attorney
                                            Major Frauds Section
14
                                            RUTH C. PINKEL
15                                          Assistant United States Attorney
                                            Public Corruption & Civil Rights
16                                          Section
17

18

19

20

21

22

23

24

25

26

27

28

                                           10
